Citation Nr: 0020326	
Decision Date: 08/03/00    Archive Date: 08/09/00

DOCKET NO.  99-15 651	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for right hip 
disability on a secondary basis.  

2.  Entitlement to service connection for cervical spine 
disability on a secondary basis.

3.  Entitlement to service connection for low back 
disability, including sciatica, on a secondary basis.

4.  Entitlement to an increased evaluation for left knee 
disability, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. W. Loeb, Counsel


INTRODUCTION

The veteran served on active duty from April 1965 to January 
1967.  This case came before the Board of Veterans' Appeals 
(Board) on appeal of a May 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in St. 
Louis, Missouri.  

A January 2000 rating decision denied service connection for 
post-traumatic stress disorder, and the veteran was notified 
of this action and his appellate rights later in January 
2000.  Since no subsequent correspondence addressing this 
issue has been received from the veteran or his 
representative, this issue is not currently before the Board.


FINDINGS OF FACT

1.  Entitlement to service connection for low back disability 
was denied in an unappealed rating decision of September 
1990.

2.  Medical evidence indicating that the veteran's low back 
disability with sciatica was caused by his service-connected 
left knee disability has been received since the September 
1990 decision.


CONCLUSIONS OF LAW

1.  New and material evidence to reopen the veteran's claim 
for service connection for low back disability, to include 
sciatica, has been received.  38 U.S.C.A. § 5108 (West 1991); 
38 C.F.R. § 3.156(a) (1999).

2.  The claim for service connection for low back disability, 
to include sciatica, is well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Entitlement to service connection for low back disability on 
a secondary basis was denied in an unappealed rating decision 
of September 1990.  The evidence then of record included no 
medical evidence of a nexus between the veteran's service-
connected left knee disability and his low back disability.

Generally, a claim which has been denied in a final rating 
decision may not thereafter be reopened and allowed. 38 
U.S.C.A. § 7105(c) (West 1991).  The exception to this rule 
is 38 U.S.C.A. § 5108, which provides that if new and 
material evidence is presented or secured with respect to a 
claim which has been disallowed, the Secretary shall reopen 
the claim and review the former disposition of the claim.

New and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a). New 
evidence will be presumed credible solely for the purpose of 
determining whether the claim has been reopened.  Justus v. 
Principi, 3 Vet. App. 510, at 513 (1992).

The evidence added to the record since the September 1990 
decision includes a statement by Michael K. Payne, M.D., in 
which the physician expressed his opinion that the veteran's 
low back disability, including sciatica, is etiologically 
related to his service-connected left knee disability.  This 
evidence is clearly new and material.  Therefore, the claim 
is reopened.

In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
denied, 524 U.S. 940 (1998), the United States Court of 
Appeals for the Federal Circuit held that, under 38 U.S.C. 
§ 5107(a), VA has a duty to assist only those claimants who 
have established well grounded claims.  More recently, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision holding that VA cannot assist a claimant in 
developing a claim which is not well grounded.  Morton v. 
West, 12 Vet. App. 477 (July 14, 1999), req. for en banc 
consideration by a judge denied, No. 96-1517 (U.S. Vet. App. 
July 28, 1999) (per curiam).  Therefore, as a preliminary 
matter, the Board must also determine whether the veteran has 
submitted evidence of a well-grounded claim.  

A well-grounded claim is a plausible claim, that is, a claim 
which is meritorious on its own or capable of substantiation.  
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  The Court 
has stated that the quality and quantity of evidence required 
to meet this statutory burden depends upon the issue 
presented by the claim.  Grottveit v. Brown, 5 Vet. App. 91, 
at 92-93 (1993).  Where a determinative issue involves 
medical causation or a medical diagnosis, competent medical 
evidence to the effect that the claim is plausible or 
possible is required.  Id.

As noted above, the evidence of record includes the statement 
of Dr. Payne expressing his opinion that the veteran's low 
back disability, including sciatica, is etiologically related 
to his service-connected knee disability.  This medical 
evidence is sufficient to establish that the veteran's claim 
is well grounded.


ORDER

The Board having determined that new and material evidence to 
reopen the veteran's claim for service connection for low 
back disability, including sciatica, has been received and 
that the reopened claim is well grounded, the appeal is 
granted to this extent.  



REMAND

The statement of Dr. Payne is sufficient to establish that 
the veteran's claim for service connection for low back 
disability, including sciatica, is well grounded, but it is 
not sufficient to establish that the veteran is entitled to 
service connection for this disability.  In this regard, the 
Board notes that Dr. Payne reported that he initially saw the 
veteran in 1996.  There is no indication in Dr. Payne's 
statement that he considered medical records pertaining to 
treatment or evaluation of the veteran prior to 1996 before 
rendering his opinion supporting the veteran's claim.  

Although the report of a February 1999 VA examination 
documents the examiner's opinion that the veteran's low back 
disability is not related to his service-connected left knee 
disability, the examination report reflects that the examiner 
based this opinion solely on the results of the current 
physical and X-ray examinations and did not properly support 
the opinion.  Moreover, additional records pertinent to this 
claim appear to be available. 

In light of these circumstances, the Board has concluded that 
further development of the record is required to comply with 
VA's duty to assist the veteran in the development of the 
facts pertinent to this claim.

With respect to whether service connection is warranted on a 
secondary basis for right hip and cervical spine 
disabilities, the Board notes that service connection on a 
secondary basis was denied for both of these disabilities in 
an unappealed rating decision of September 1990.  In the May 
1999 rating decision appealed by the veteran, the RO 
addressed these secondary service connection claims on a de 
novo basis.  Moreover, in the subsequently issued statement 
of the case and supplemental statement of the case, the RO 
failed to inform the veteran of the requirements to reopen 
these claims.  To ensure that the veteran receives due 
process of law, further development with respect to these 
issues must also be completed. 

The Board has also found the veteran's claim for an increased 
evaluation for left knee disability to be well grounded.  In 
this regard, the Board notes that a claim for an increased 
evaluation is generally considered to be well grounded.  See 
Proscelle v. Derwinski, 2 Vet.App. 629, 632 (1992). Although 
the record reflects that the veteran was provided a VA 
examination pertaining to this disability in February 1999, 
the examination report does not include an adequate 
assessment of the functional impairment from the disability, 
as required by DeLuca v. Brown, 8 Vet.App. 202 (1995).  
Therefore, further development with respect to this issue is 
also required.

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The veteran should be requested to 
provide the names, addresses and 
approximate dates of treatment or 
evaluation for any health care providers, 
including VA, who may possess additional 
records pertinent to his claims for an 
increased evaluation for left knee 
disability and service connection for low 
back disability, including sciatica.  He 
should also be requested to provide the 
names, locations and approximate dates of 
treatment or evaluation for any VA or 
other Federal Government health care 
providers who may possess additional 
records supportive of his application to 
reopen claims for service connection for 
cervical spine and right hip 
disabilities.  After obtaining any 
necessary consent for the release of the 
veteran's private medical records, the RO 
should obtain, and associate with the 
file, all records noted by the veteran 
that are not currently on file.  The 
records requested should include those of 
Dr. Michael K. Payne and Dr. Paul M. 
Olive.

2.  The veteran should be provided a 
supplemental statement of the case 
addressing whether new and material 
evidence has been received to reopen his 
claims for service connection for 
cervical spine and right hip 
disabilities.

3.  When the above record development has 
been completed, the veteran should be 
afforded a VA examination by a physician 
with appropriate expertise to determine 
the etiology of the veteran's low back 
disability, including sciatica, and the 
extent of impairment from the veteran's 
service-connected left knee disability.  
The claims file, including a copy of this 
REMAND, must be made available to the 
examiner for proper review of the medical 
history.  The examination report is to 
reflect that such a review of the claims 
file was made.  All necessary tests and 
studies should be conducted and all 
findings should be reported in detail.  
With respect to the veteran's low back 
disability, including sciatica, the 
examiner should provide an opinion as to 
whether it is at least as likely as not 
that the disability was caused or 
chronically worsened by the veteran's 
service-connected left knee disability, 
to include any shortening due to this 
disability.  If the examiner finds that 
the veteran's low back disability was 
chronically worsened by his left knee 
disability, the examiner should note what 
level of disability is attributable to 
aggravation.  

The examiner should describe all 
symptomatology specifically due to the 
veteran's service-connected left knee 
disability.  In reporting the results of 
range of motion testing, the examiner 
should identify any objective evidence of 
pain and the specific excursion(s) of 
motion, if any, accompanied by pain.  To 
the extent possible, the examiner should 
assess the extent of any pain.  Tests of 
joint movement against varying resistance 
should be performed.  The extent of any 
incoordination, weakened movement and 
excess fatigability on use should also be 
described by the examiner.  The examiner 
should also express an opinion concerning 
whether there would be additional limits 
on functional ability on repeated use or 
during flare-ups (if the veteran 
describes flare-ups), and, to the extent 
possible, provide an assessment of the 
functional impairment on repeated use or 
during flare-ups.  The examiner should 
also provide an opinion on the impact of 
the disability on the veteran's ability 
to work.  

The rationale for each opinion expressed 
must also be provided.

4.  Thereafter, the RO should review the 
claims folder and ensure that all 
developmental actions, including the 
medical examination and requested 
opinions, have been conducted and 
completed in full.  The RO should then 
undertake any other indicated development 
and should readjudicate the issues of 
entitlement to service connection on a 
secondary basis for low back disability, 
including sciatica, and entitlement to an 
increased evaluation for left knee 
disability.  If these benefits sought on 
appeal are not granted to the veteran's 
satisfaction, the RO should issue a 
supplemental statement of the case and 
provide the veteran and his 
representative with an appropriate 
opportunity to respond.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  By 
this REMAND, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is otherwise notified by the RO.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	SHANE A. DURKIN 
	Member, Board of Veterans' Appeals


 



